                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


RAYMOND DAHMS,

          Plaintiff,

         v.                                                 Case No. 20-CV-1052

KILOLO KIJAKAZI,
Acting Commissioner of Social Security1,

          Defendant.


                                        DECISION AND ORDER


           Raymond Dahms seeks judicial review of the final decision of the Commissioner of

the Social Security Administration denying his claim for a period of disability and disability

insurance benefits under the Social Security Act, 42 U.S.C. § 405(g). For the reasons below,

the Commissioner’s decision will be reversed and the case remanded for further proceedings

consistent with this decision pursuant to 42 U.S.C. § 405(g), sentence four.

                                              BACKGROUND

           On June 20, 2018, Dahms filed an application for a period of disability and disability

insurance benefits alleging disability beginning on March 4, 2018 due to bipolar disorder,

anxiety disorder, and insomnia. (Tr. 246.) Dahms’ application was denied initially and upon

reconsideration. (Tr. 33.) Dahms filed a request for a hearing, and a hearing was held before

an Administrative Law Judge (“ALJ”) on October 10, 2019. (Tr. 48–96.) Dahms testified at

the hearing, as did Spencer L. Mosley, a vocational expert. (Tr. 33.)



                                    
1
    The court has changed the caption to reflect Kilolo Kijakazi's recent appointment as acting commissioner.



              Case 2:20-cv-01052-NJ Filed 09/16/21 Page 1 of 11 Document 19
       In a written decision issued November 6, 2019, the ALJ found that Dahms had the

severe impairments of depression and anxiety disorder with panic attacks. (Tr. 35.) The ALJ

found that Dahms did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (the

“Listings”). (Tr. 36–37.) The ALJ further found that Dahms had the residual functional

capacity (“RFC”) to perform work at all exertional levels, with the following non-exertional

limitations: limited to jobs defined as unskilled; limited to jobs involving simple and routine

job tasks and instructions; limited to jobs having only occasional decision-making and

changes in the work setting; limited to jobs having only occasional interaction with co-

workers and supervisors and no interaction with the public; and limited to jobs not involving

fast-paced production. (Tr. 37.)

       While the ALJ found that Dahms could not perform his past relevant work, he found

that given Dahms’ age, education, work experience, and RFC, other jobs existed in significant

numbers in the national economy that he could perform. (Tr. 41–43.) As such, the ALJ found

that Dahms was not disabled from March 4, 2018, through the date of the decision. (Tr. 43.)

The ALJ’s decision became the Commissioner’s final decision when the Appeals Council

denied Dahms’ request for review. (Tr. 1–7.)

                                       DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); 42 U.S.C.

§ 405(g); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not

conclusive evidence; it is “such relevant evidence as a reasonable mind might accept as


                                               2

            Case 2:20-cv-01052-NJ Filed 09/16/21 Page 2 of 11 Document 19
adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal

quotation and citation omitted). Although a decision denying benefits need not discuss every

piece of evidence, remand is appropriate when an ALJ fails to provide adequate support for

the conclusions drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge”

between the evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.      Application to This Case

               2.1    Dahms’ Relevant Medical History

       Dahms, 32 years old on his alleged onset date, has struggled with symptoms of

persistent depression since he was 15 years old. (Tr. 373.) Dahms also struggled with alcohol

addiction from a young age, receiving his first operating while intoxicated (“OWI”) charge in

2003 and an additional OWI charge in 2006 (Tr. 97). After receiving a third OWI in March

2018 (id.), being fired from a job for coming to work drunk (Tr. 358), receiving a disorderly

conduct charge in 2017 for behaving loud and disruptive while drunk, and receiving an

ultimatum from his parents to address his alcohol problem or be kicked out of the house (id.),

Dahms sought treatment for his alcohol addiction (id.).


                                               3

            Case 2:20-cv-01052-NJ Filed 09/16/21 Page 3 of 11 Document 19
       Upon entering treatment for his alcohol addiction in March 2018, Dahms and his

treatment providers surmised that Dahms was using alcohol to cope with several undiagnosed

mental health conditions, including anxiety and depression. (Tr. 358.) Dahms immediately

began treating with several mental health providers: Dr. Robert Ruskiewicz, a psychiatrist

who provided Dahms with management of his mental health medications (Tr. 353); Brian

Groeschel, a therapist (356–57); and several providers at the United Community Center for

alcohol and other drug abuse (“AODA”) counseling (Tr. 371). While Dahms was discharged

from AODA treatment in late June 2018 after achieving his goals (Tr. 387) and continued to

maintain his sobriety throughout the relevant time period thereafter (see, e.g., Tr. 83, 337–39,

514, 537); Dahms testified that his depression and anxiety became much worse after he

stopped drinking (Tr. 83–84).

       During the relevant time period from March 2, 2018 through November 6, 2019—a

time period spanning approximately 87 weeks—Dahms treated with at least one of his mental

health providers approximately 70 times. Dr. Ruskiewicz diagnosed Dahms with major

depression, an anxiety disorder, and a substance abuse disorder, and started him on

citalopram (an anti-depressant). (Tr. 353.) Dahms’ medical records throughout the course of

the relevant time paint a picture of someone continually struggling with depression and

anxiety, despite experiencing some improvement with a great deal of treatment, including

medication and therapy. For example, in August 2018, Dr. Ruskiewicz noted that while

Dahms continued to gradually improve from a more severe set of symptoms of major

depression, he continued to report social withdrawal, lack of energy and enjoyment of life,

reduced concentration, sleep problems, and anxiety. (Tr. 336.) In October 2018, Dr.

Ruskiewicz noted that while Dahms’ medications had been helpful and he was taking some


                                               4

         Case 2:20-cv-01052-NJ Filed 09/16/21 Page 4 of 11 Document 19
small steps towards completing more daily tasks, “[s]ome sort of interference still persists from

an either chronic or partially-treated depression . . . affecting his overall lifestyle which seems

still somewhat constricted.” (Tr. 408.) Dr. Ruskiewicz urged him to continue his individual

behaviorally-orientated psychotherapy to address these issues. (Id.) Dahms’ mother told

consultative examiner Dr. Julia Caldwell on October 17, 2018 that Dahms needed to take

anxiety medication before walking his dog, going to the grocery store, or making a phone call.

(Tr. 395.)

       The next month, Dr. Ruskiewicz noted that Dahms’ symptoms of depression and

anxiety continued to linger and prevented him from returning to full-time work. (Tr. 405.) By

December 2018, Dr. Ruskiewicz stated that while Dahms had experienced improvement over

the past nine months, “there is residual depression which has left him with problems such as

a lack of energy and activity, lack of enjoyment in usual activities, and weight gain.” (Tr. 402.)

Dr. Ruskiewicz noted that there “seems to be something missing towards a full recovery.”

(Id.) Dr. Ruskiewicz considered altering Dahms’ medications and advised him to continue

his therapy. (Id.)

       In early 2019, Dahms struggled with his mental impairments as he anticipated his

sentencing for his March 2018 OWI. (Tr. 514.) In February 2019, Dahms was sentenced to

six months of house arrest, with leave to continue his medical treatment. (Tr. 505, 636.) After

the uncertainty of his sentence ended, Dahms experienced some improvement in mood and

coping skills (Tr. 505, 624, 628, 630, 634), leading his therapist to state in March 2019 that

Dahms appeared to be on the “right road to recovery, as evidence by his improved mood and

coping” (Tr. 624). By the next month, however, Groeschel noted that Dahms continued to

deal with negative self-talk (Tr. 622) and major depression, as evidence by his depressed mood


                                                5

             Case 2:20-cv-01052-NJ Filed 09/16/21 Page 5 of 11 Document 19
(Tr. 618). He noted that Dahms planned to discuss changing his medication at his next

appointment with Dr. Ruskiewicz. (Id.)

        At this next appointment on April 11, 2019, Dr. Ruskiewicz noted that Dahms

expressed a sense of pessimism about his future, as well as a lack of motivation and energy.

(Tr. 498.) He noted that while Dahms’ depression improved, Dahms was likely suffering from

a chronic depression that was slow to respond to treatment, which might be helped by

cognitive behavioral therapy or more intensive outpatient treatment. (Id.) Throughout the

remainder of April, Dahms cycled between periods of improved mood and coping and periods

of depression and poor coping. (Tr. 612, 616.)

        In May 2019, both Dr. Ruskiewicz and therapist Groeschel noted that Dahms was

struggling with increased depression and self-isolation. (Tr. 492, 610.) Dr. Ruskiewicz stated

that Dahms was presenting with a similar set of symptoms as he did for the past year, opining

that:

        There is the chronic depressive component which features lack of energy, lack
        of enjoyment in usual activities, diminished mental concentration ability, and
        maybe even a pattern of social avoidance or withdrawal . . . I reviewed some
        of my concerns regarding his future in terms of recovery and meeting long-term
        goals. I suspect that it would be difficult for him to return to productive work
        within the current calendar year, but nevertheless I would still want to make
        that a goal of ours in the long term so that he does not in his pessimism or
        bitterness about events give up on the possibility of returning to work or school,
        which I think he could be capable of at some point. The patient continues to
        work in individual psychotherapy and he remains on his medications which
        have had partial effectiveness. I think they have treated a major depressive
        component. He is still left with a dysthymic mood component.

(Tr. 492.) Throughout the remainder of the relevant time period, Dahms’ anxiety-related

symptoms increased. He testified that while on house arrest, he was able to engage in heavy

isolation, whereas without his ankle bracelet, he no longer had an excuse for staying at home.

(Tr. 69.) Groeschel recorded that in June 2019, Dahms was able to “knock off” four days of

                                                6

          Case 2:20-cv-01052-NJ Filed 09/16/21 Page 6 of 11 Document 19
his sentence by working in trash removal over the weekend. (Tr. 598.) However, Dahms

reported experiencing extreme anxiety over leaving the house. (Id.) Several days later, Dr.

Ruskiewicz similarly noted that Dahms’ “biggest complaint” was panic-like anxiety and

agoraphobic avoidance and that Dahms had limited his radius of travel away from home,

despite attending his medical appointments unassisted. (Tr. 484.) Dahms also reported to Dr.

Ruskiewicz that the work assignment the previous weekend created undue anxiety during the

course of the work, despite the assignment not being located in a crowded venue or

threatening location. (Id.) Dahms’ anxiety continued to increase, with Dr. Ruskiewicz stating

in early July 2019 that while Dahms’ depression had improved, he had “crippling anxiety

which could be described as agoraphobic, which is keeping him restricted as far as activity.”

(Tr. 481.) Similarly, in August, Dr. Ruskiewicz noted that Dahms had a “pattern of behavior

which is quite limited in terms of social interaction or activity outside his home compared to

how he has handled things in the past . . . [h]is lifestyle is much more limited.” (Tr. 100.)

Groeschel also noted in August that Dahms was “lethargic and super depressed” and it was

taking him extra effort to take his dog for a walk. (Tr. 576.)

       A change in Dahms’ insured status prevented him from continuing to treat with Dr.

Ruskiewicz (Tr. 656) and an appointment with a new provider, Dr. Stuart Sheets, ended with

Dahms being asked to leave the office for acting, “hostile, sarcastic, and flaring” at Dr. Sheets.

(Id.) The remaining treatment in the record with Groeschel indicates increased anxiety and

low motivation (Tr. 562–68) and a treatment record from a new psychiatrist, Dr. Olugbenga

Aje, indicates that while Dahms’ depression improved, his anxiety worsened (Tr. 97). Dahms

reported poor sleep, low appetite, chest tightness, shortness of breath, and heart palpitations.




                                                7

          Case 2:20-cv-01052-NJ Filed 09/16/21 Page 7 of 11 Document 19
(Id.) Upon mental status examination, Dahms’ mood was reported as anxious and depressed.

(Tr. 98.)

               2.2   Alleged Errors in the ALJ’s Decision

       Dahms alleges the ALJ committed multiple errors in finding him not disabled. First,

he argues that the ALJ failed to adequately account for his limitations in social and variable

functioning in the RFC. (Pl.’s Br., Docket # 13 at 5–10.) Dahms further alleges the ALJ

improperly weighed the opinions of his two treating providers, Dr. Ruskiewicz and therapist

Groeschel. (Id. at 10–13.) Finally, Dahms argues the ALJ improperly discounted his

subjective symptoms (id. at 13–16) and improperly rejected Dr. Caldwell’s opinion that

Dahms had marked limitations in his ability to withstand routine work stress and adapt to

change (id. at 16–17).

       As an initial matter, although Dahms argues the ALJ made multiple errors in assessing

his disability claim, this is not a case where the ALJ missed large swaths of record evidence.

On the contrary, the ALJ seems to understand and grapple with the fact that Dahms

continued to experience significant symptoms from his anxiety and depression. For example,

in according Dahms greater limitations than those opined by the two State agency

consultants, the ALJ noted that while “some treatment notes have indicated that [ ] there has

been some progress with the claimant’s depression, there are still residuals and symptoms of

crippling anxiety which have kept him restricted as far as activity.” (Tr. 40.) The ALJ cites

Dahms’ testimony that he needs to “really work himself up” to leave the house and that he

continues to struggle despite therapy and medication. (Tr. 38.)

       Where the ALJ’s decision misses the mark, however, is with his rejection of Dahms’

treating providers’ opinions regarding his absenteeism and time off-task. Dr. Ruskiewicz


                                              8

            Case 2:20-cv-01052-NJ Filed 09/16/21 Page 8 of 11 Document 19
opined that Dahms had marked limitations in sustaining regular work attendance (Tr. 437)

and Groeschel opined that Dahms had marked limitations in working a full day without

needing more than the allotted number or length of rest periods (Tr. 443). Both providers

opined that Dahms would miss at least four days of work per month due to his treatment or

symptoms. (Tr. 435, 441.) The State agency consultants similarly opined at both the initial

and reconsideration level that Dahms had moderate limitations in concentration, persistence,

or pace (Tr. 107, 121), specifically opining moderate limitations in the ability to perform

activities within a schedule, maintain regular attendance, and be punctual within customary

tolerances and completing a normal workday and workweek without interruptions from

psychologically based symptoms (Tr. 110, 124).

       In finding Dahms had moderate limitations with regard to concentration, persistence,

or pace (Tr. 36), the ALJ appears to credit Dr. Ruskiewicz’s and Groeschel’s opinions

regarding Dahms’ difficulty sustaining regular attendance at work and working a full day

without needing more than the allotted number and length of rest periods. (Tr. 37, citing 7F

and 8F.) And while the ALJ found the opinions of the State agency consultants only partially

persuasive, he rejected the portion of the opinions where the consultants opined only mild

limitations in interacting with others, finding the record supported greater limitations. (Tr.

40.)

       Thus, while the ALJ seems to credit the opinions of both Dahms’ treating providers

and the State agency consultants regarding impairments in absenteeism and staying on-task,

he provides no limitations for it in the RFC. The ALJ is clearly aware of these issues,

questioning the VE regarding employer tolerances for both limitations. (Tr. 91–92.) The VE

testified that an employer would not tolerate two additional unscheduled 15-minute breaks


                                              9

         Case 2:20-cv-01052-NJ Filed 09/16/21 Page 9 of 11 Document 19
during a workday and would not tolerate missing more than one day a month on an ongoing

basis. (Id.) And while perhaps the ALJ rejected the treating providers’ opinions that Dahms

would miss four days per month due to his impairments, the ALJ is completely silent as to

how he accounted for the fact that he did credit Dahms’ moderate limitations in maintaining

attendance and punctuality and working a full day without needing more than the allowed

rest periods. This was error requiring remand. See DeCamp v. Berryhill, 916 F.3d 671 (7th Cir.

2019). Given Dahms’ case is being remanded on this basis, I will not address his remaining

arguments for remand.

                                      CONCLUSION

       Dahms seeks reversal and remand of this case on several alleged grounds of error. I

agree the ALJ erred in formulating Dahms’ RFC to properly include restrictions for his

moderate limitations in concentration and persistence. Thus, remand is required.

       Dahms asks for reversal and an award of benefits (Docket # 13 at 18), but that remedy

is appropriate only if all factual issues involved in the entitlement determination have been

resolved and the resulting record supports but one conclusion—that the claimant qualifies for

disability benefits. Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011). As discussed above,

there are unresolved issues the ALJ must sort out on remand. For these reasons, the

Commissioner’s decision is reversed and the case will be remanded for further proceedings

consistent with this decision.

                                          ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.


                                             10

         Case 2:20-cv-01052-NJ Filed 09/16/21 Page 10 of 11 Document 19
         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.



         Dated at Milwaukee, Wisconsin, this 16th day of September, 2021.



                                                  B
                                                  BY
                                                   Y TH
                                                     THE
                                                      H COUR
                                                         COURT
                                                            RT


                                                                      _________
                                                  NANCY JOSJOSEPH
                                                            OS
                                                            O SEPPH
                                                  United States Magistrate Judge




                                             11

        Case 2:20-cv-01052-NJ Filed 09/16/21 Page 11 of 11 Document 19
